DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-10 are objected to because of the following informalities:   Examiner suggests replacing the term “evaluation unit” with “portable computing unit” since there is no antecedence for the evaluation unit.  Applicant teaches the evaluation is a portable computing unit (0049, line 15).  Appropriate correction is required.

Functional Language
Remarks regarding functional language:


Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660,663-64 (CCPA 1971); In re Yanush, 477 F.2d 958,959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Oanly, 263 F.2d 844,848 (CCPA 1959). Please also see M.P.E.P.
2114[R-1].

In regards to claim 11, the following limitations “the output unit is configured to output information regarding ingredients” is understood to be functional:

The limitation describes purpose, function, operation, or intent -of-use a display i.e. output unit. However, the claim does not disclose a sufficient structure which supports the function. Examiner submits output of information is an intended result accomplished by the display. In this case, there is no limit imposed on how the claimed display obtains the result. Since Les shows an identical structure as claimed, namely a computer display, the Examiner submits that the prior art’s display is capable of producing the claimed results. 

In regards to claim 12, the following limitations “the user interface is configured to receive an input from a user after issuing features of a treatment product” is understood to be functional:

The limitation describes purpose, function, operation, or intent -of-use a display i.e. user interface. However, the claim does not disclose a sufficient structure which supports the function. Examiner submits output of information is an intended result accomplished by the display. In this case, there is no limit imposed on how the claimed display obtains the result. Since Les show an identical structure as claimed, namely a display of computer, the Examiner submits that the prior art’s display is capable of producing the claimed results.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to detect” “portable computing unit” “output unit to output” “output unit is configured to output” “the evaluation unit is configured to compare” “evaluation unit is configured to obtain” “the evaluation unit is configured to request” “the acquisition unit is configured to use” in claims 1,8,9,10,11,14, & 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the portable computing unit comprises memory (0093, lines 6-7).
Applicant teaches the evaluation unit includes a processor 126 and a local memory (0040, lines 1-2).
Applicant teaches the output unit 134 may be a display or other display unit that provides visual information to a user. The output unit 134 may also include a loudspeaker (pg. 12, 0043, lines 5-7).
Applicant recites the acquisition unit comprises a plurality lights and detectors (claims 4 & 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 11, the claimed subject matter “the output unit is configured to output information regarding ingredients and/or composition of a treatment product and/or application instructions” is rendered indefinite.  Examiner notes based upon the multiple “or statements” it is unclear as to what limitations are included or excluded.  Furthermore, multiple "and/or" statements may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect."  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  Claim(s) 15 does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a product that does not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.  See MPEP 2106.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,11,12,14, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Maxim E Darvin, “Multiple spatially resolved reflection spectroscopy for in vivo determination of carotenoids in human skin and blood”, 6 July 2016 hereafter Darvin in view of De Witte FR 2836367 in further view of Barnes WO 2009142758 in further view of Melker et al. US Pub No. 2007/0167853.

With respect to claim 1, Darvin teaches an arrangement for determining body surface characteristics, the arrangement comprising:
an acquisition unit configured to detect body surface features by Multiple Spatially Resolved Reflection Spectroscopy (MSRRS) in a wavelength range “350 nm to 1000 nm” (pg. 2, col 2, ¶ 4);

Darvin does not teach 300nm to 1500nm.

De Witte, in the same field of endeavor as Darvin of optical analysis of skin via Ultraviolet to Infrared wavelengths, teaches a device comprising a light source and detector, wherein a range from near ultraviolet (about 300 nm) to near infrared (about 1500 nm) is emitted from the light source (pg. 6, ¶ 11).  De Witte further teaches the device is intended to find  a specific pathology, for example a cancer, on a human tissue, such as an organ of the human body (pg.1, ¶ 3). De Witte further teaches certain pathologies are found at specific wavelength ranges (pg. 8 ¶, 3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine De Witte’s light source with Darvin’s light sources to detect different types of the pathologies during a diagnosis of a patient.

The combination does not teach a data storage unit to interrogate data using the determined body surface, a user interface comprising an output unit, and a portable computing unit for determining the body surface characteristics.

Les, in the same field of endeavor as Darvin of reflectance analysis of dermal carotenoids, teaches a spectroscopic sensor combined with a portable computing unit comprising an output unit i.e. display (fig 1), wherein the portable computing unit receives information from the acquisition unit and provides an interface for allowing the user to interact with the information for evaluation.  Les also teaches a data storage unit i.e. servers may be used to interrogate the received information from portable computing unit and submit wellness tips (pg. 1, ¶ 4).  

    PNG
    media_image1.png
    339
    445
    media_image1.png
    Greyscale

Les does not teach the portable computing unit determining the body surface characteristics.

De Witte, in the same field of endeavor as Darvin of optical analysis of skin via Ultraviolet to Infrared wavelengths, teaches a portable computing unit configured to determine body surface characteristics i.e. pathologies from compared results captured by an optical sensor with previous results stored in memory i.e. data storage unit to provide a diagnosis to the user (pg. 7, ¶ 1, lines 5-10).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine Les’s portable computing unit and data storage with the combination’s acquisition unit to help patients monitor their health.

The combination does not teach the portable computing unit obtaining treatment products.

Barnes, in the same field of endeavor as Darvin of reflectance analysis of the skin, teaches a processor i.e. portable computing unit configured to obtain possible treatments from the data storage unit after the data storage unit receives the body surface characteristics (pg. 22, ¶ 1, lines 10-15).

Barnes does not teach a treatment product.

Melker, in the same field of endeavor as Darvin of analyzing a patient via an optical sensor (claim 8 Melker), teaches a computing/processor device determines a desired therapeutic drug and/or dosage of a therapeutic drug in response to the results provided by the sensor (00146, lines 1-5).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a treatment product via the combination’s portable computing unit to enable a user to find a suitable treatment product for health issues.

With respect to claim 2 arrangement according to claim 1, the combination teaches wherein the acquisition unit comprises a plurality of light emitters “118 LED light sources” (pg. 2, col 2, ¶ 4 Darvin) positioned side by side along a surface of the acquisition unit (fig 1(a) Darvin).   

With respect to claim 3 arrangement according to claim 2, the combination teaches the arrangement wherein the plurality of light emitters are configured to emit light at different wavelengths “different wavelength characteristics” (pg. 2, col 2, ¶ 4 Darvin).

With respect to claim 4 arrangement according to claim 2, the combination teaches the arrangement wherein the plurality of light emitters are adapted to emit light at different angles of incidence “at an angle that is mostly perpendicular” “parallel to the surface of the tissue” (pg. 3, col 2, ¶ 2, lines 3-7 Darvin).

With respect to claim 5 arrangement according to claim 1, the combination teaches the arrangement wherein the acquisition unit comprises a plurality of light detectors “152 light detectors” (pg. 3, col 1, ¶ 1, lines 1 Darvin) positioned side by side along a surface (fig 1(a) Darvin) of the acquisition unit.

With respect to claim 6 arrangement according to claim 5, the combination teaches the arrangement wherein the plurality of light detectors are configured to detect light at different wavelengths “filters” “different spectral ranges” (pg. 2, col 2, ¶ 4, lines 8-10 Darvin).

With respect to claim 11 arrangement according to claim 1, the combination teaches the arrangement wherein the output unit (fig 1, display Les) is configured to output information regarding ingredients.

With respect to claim 12 arrangement according to claim 1, the combination teaches the arrangement wherein the user interface (fig 1, display Les) is configured to receive an input from a user after issuing features of a treatment product and/or application instructions and to initiate an action regarding the displayed treatment product and/or application instructions based on this input.

With respect to claim 14 arrangement according to claim 1, the combination teaches the arrangement wherein the acquisition unit is configured to use wavelengths between about 440 nm and about 490 nm “350 nm to 1000 nm” (pg. 2, col 2, ¶ 4 Darvin).

With respect to claim 15 Darvin teaches the following steps:
detecting body surface features of a user by means of Multiple Spatially Resolved Reflection Spectroscopy (MSRRS) in a wavelength range between about 300 nm and about 1500 nm “350 nm to 1000 nm” (pg. 2, col 2, ¶ 4);

Darvin does not teach 300nm to 1500nm.

De Witte, in the same field of endeavor as Darvin of optical analysis of skin via Ultraviolet to Infrared, teaches a device comprising a light source and detector, wherein a range from near ultraviolet (about 300 nm) to near infrared (about 1500 nm) is emitted from the light source (pg. 6, ¶ 11).  De Witte further teaches the device is intended to find  a specific pathology, for example a cancer, on a human tissue, such as an organ of the human body (pg.1, ¶ 3). De Witte further teaches certain pathologies are found at specific wavelength ranges (pg. 8 ¶, 3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine De Witte’s light source with Darvin’s light sources to detect different types of the pathologies during a diagnosis of a patient.

The combination does not teach a data storage unit to interrogate data using the determined body surface, a user interface comprising an output unit, and a portable computing unit for determining the body surface characteristics.

Les, in the same field of endeavor as Darvin of reflectance analysis of dermal carotenoids, teaches a spectroscopic sensor combined with a portable computing unit comprising an output unit i.e. display (fig 1), wherein the portable computing unit receives information from the acquisition unit and provides an interface for allowing the user to interact with the information for evaluation.  Les also teaches a data storage unit i.e. servers may be used to interrogate the received information from portable computing unit and submit wellness tips (pg. 1, ¶ 4).  


    PNG
    media_image1.png
    339
    445
    media_image1.png
    Greyscale

Les does not teach the portable computing unit determining the body surface characteristics.

De Witte in the same field of endeavor as Darvin of optical analysis of skin from Ultraviolet to Infrared, teaches a portable computing unit configured to determine body surface characteristics i.e. pathologies from comparing results captured by an optical sensor with previous results stored in memory i.e. data storage unit to provide a diagnosis to the user (pg. 7, ¶ 1, lines 5-10).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine Les’s portable computing unit and data storage with the combination’s acquisition unit to help patients monitor their health.
 
The combination does not teach the portable computing unit obtaining treatment products.

Barnes, in the same field of endeavor as Darvin of reflectance analysis of the skin, teaches a processor configured to obtain possible treatments from the data storage unit after the data storage unit receives the body surface characteristics (pg. 22, ¶ 1, lines 10-15).

Barnes does not teach a treatment product.

Melker, in the same field of endeavor as Darvin of analyzing a patient via an optical sensor (claim 8 Melker), teaches a computing/processor device determines a desired therapeutic drug and/or dosage of a therapeutic drug in response to the results provided by the sensor (00146, lines 1-5).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a treatment product via the combination’s portable computing unit to enable a user to find a suitable treatment product for health issues.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Maxim E Darvin, “Multiple spatially resolved reflection spectroscopy for in vivo determination of carotenoids in human skin and blood”, 6 July 2016 hereafter Darvin in view of De Witte FR 2836367 in further view of Barnes WO 2009142758 in further view of Melker et al. US Pub No. 2007/0167853 in further view of  Regazzz, “What is this part in a laptop? Guide for All Laptop Parts! How to name a laptop part?” https://www.youtube.com/watch?v=umxZ_nqzxNk, Jun 30, 2015.

With respect to claim 7 according to claim 1, the combination does not teach an enclosure and an energy storage, wherein the portable computing unit and the user interface are accommodated in the enclosure, and wherein the energy storage is positioned in the enclosure in order to supply the portable computing unit and the user interface with energy, and in order to enable at least temporarily an autonomous operation of the evaluation unit and the user interface without connection to an external energy source.

Regazzz, in the field of endeavor of computers, teaches a laptop comprises an enclosure (fig 1) which house several parts such as a portable computing unit (fig 2, CPU) and user interface i.e. display.  Regazz further teaches an energy storage i.e. battery (fig 3) is positioned in the enclosure (fig 4).  Examiner takes official notice that a battery supplies power to the portable computing unit and user interface since it is well known.  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art that combination’s laptop comprises an enclosure, portable computing unit, and energy storage to enable the laptop to provide a user with digital information.

    PNG
    media_image2.png
    759
    1286
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    841
    1298
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    825
    1339
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    837
    1292
    media_image5.png
    Greyscale


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Maxim E Darvin, “Multiple spatially resolved reflection spectroscopy for in vivo determination of carotenoids in human skin and blood”, 6 July 2016 hereafter Darvin in view of De Witte Olivier FR 2836367 in further view of Barnes WO 2009142758 in further view of Melker et al. US Pub No. 2007/0167853 in further view of Pan CN 105488577.

With respect to claim 13 according to claim 12, the combination does not teach the user interface is configured to offer the treatment product for purchase by the user and to initiate the purchase upon the user's input.

Pan teaches a user interface i.e. software configured to offer known prescriptions and automatically search through a list of shops and providers for the treatment product for subsequent purchases (pg.5, ¶ 1, lines 25-30).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Pan’s user interface with the combination’s portable computing unit to enable purchasing of medicine at the convenience of the user.

Allowable Subject Matter
Claims 8 -10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the evaluation unit is configured to compare the features of treatment products for non-therapeutic treatment of a body surface with the determined body surface characteristics and to determine an effect of the treatment products on
the body surface”, in combination with the rest of the limitations of claim 8.

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the evaluation unit is configured to obtain from the data storage unit information on the non-therapeutic treatment of a body surface according to the determined body surface characteristics”, in combination with the rest of the limitations of claim 9.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the evaluation unit is configured to obtain from the data storage unit information on the non-therapeutic treatment of a body surface according to the determined body surface characteristics”, in combination with the rest of the limitations of claim 10.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Manussen et al. US Pat No. 10,416,079.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877